DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to applicant’s amended filing of 06/21/2022.
Claims 1-12 and 14-21 are currently pending and have been examined. Applicant has amended claims 1, 14, and 16. Applicant has cancelled claim 13. Applicant has added new claim 21.
Claims 1-12 and 14-21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim 16 objected to for minor informalities have been fully considered and are persuasive.  The objection against claim 16 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20, now claims 1-12 and 14-21, rejected under 35 USC § 101 have been fully considered and are persuasive.  The rejection 35 USC § 101 against claims 1-12 and 14-21 has been withdrawn. 
Drawings
The amended drawings for Figure 2 were received on 06/21/2022.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  	“a task sequencing module configured to …” in claim 14. 	“a task allocation module configured to…” in claim 14. 	“a plan generation module configured to generate a task execution plan based on a selected task allocation plan;” in claim 14. 	“a plan execution module configured to …” in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-12 and 14-21 are allowed over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
The closest prior art of record of Lee et al. (Ad Hoc Network-Based Task Allocation With Resource-Aware Cost Generation for Multirobot Systems; IEEE TRANSACTIONS ON INDUSTRIAL ELECTRONICS, VOL. 61, NO. 12, DECEMBER 2014) discloses a means of multirobot ad hoc network-based task allocation that accounts for costs in the tasks performed and seeks to optimize performance of allocating tasks using the lowest possible cost to resources. It does so by structuring a resource-aware cost generation (RCG) algorithm and an ad hoc network-based task allocation (ANTA) algorithm into a tree data structure, where individual robots generate RCG solutions and then a robot is selected from an ANTA solution to perform the desired task objectives.
Further, Ryan et al. (US 20190324456 A1) teaches an autonomy system including aerial vehicles equipped with sensors and coupled to a processor and memory containing situational awareness, task planning, and task execution modules. The modules generate a list of tasks for the vehicles to execute at maximum efficiency, as well as control the vehicles to perform each task. A user may interface with the system via a controller and modify the task list.
With respect to claims 1 and 14, Lee et al. and Ryan et al., either alone or in combination with any other prior art of record, fails to teach or suggest, in the context of the remaining limitations in the claims: 
generating, based on the one or more candidate task sequences, a task allocation tree representing a plurality of potential task allocation plans for allocating the tasks in one or more of the candidate task sequences among one or more vehicles, wherein: 
the task allocation tree comprises a root node and a plurality of child nodes, each of the plurality of child nodes corresponding to a possible allocation of one of the tasks in one of the candidate task sequences to one of the one or more vehicles; and 
each task allocation plan comprises a unique path through the task allocation tree from the root node through one or more child nodes to a leaf node; searching the task allocation tree for a task allocation plan that meets a predetermined selection criterion; 
generating a task execution plan based on a selected task allocation plan; and
after generating the task execution plan, controlling the one or more vehicles to complete the task evaluation plan, wherein the controlling comprises: 
generating control data that causes the for at least one or more of the vehicles to execute implement the tasks in the task execution plan; 
and 
transmitting at least a portion of the task execution plan or the control data to the one or more vehicles to which the tasks have been allocated

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666